Case 7:19-cr-0O0607 Document1 Filed on 03/16/19 in TXSD Page 1of 3

AO 91 (Rev. 11/11) Criminal Complaint

 

United States Courts
Southern District of Texas

UNITED STATES DISTRICT COURT

 

 

 

 

for the FILED
Southern District of Texas March 16, 2019
United States of America ) David J. Bradley, Clerk of Court
v. ) ;
Guadalupe Horacio GARZA-Cavazos ) Case No. M-(4 - Ole do. ~ (MA
YOB: 1962 )
POB: Mexico )
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of March 15, 2019 in the county of Starr in the
Southern District of Texas , the defendant(s) violated: ,
Code Section Offense Description
18 United States Code 554 [t shall be unlawful for any person to fraudulently or knowing export or send

from the United States, or attempt to export or send from the United States,
any merchandise, article, or object, to wit: (1) Sig-Sauer 380 Auto, (1)
Beretta 22 LR, (1) Glock 17 9mm, (1) Glock 19 9mm, (1) Smith and Wessen
9mm, (1) Sig Sauer 9mm, (2) 20 round boxes of 308 caliber ammunition, one
(1) 20 round box of 30-30 caliber ammunition, and 12 pistol magazines.

This criminal complaint is based on these facts:

"See Attachement”

& Continued on the attached sheet.

s/Rafael Garza Jr.

Complainant's signature

 

Rafael Garza, Jr. HSI Speciai Agent

 

Sworn to and executed by reliable Printed name and title

 

 

electronic means, per FRCrP 4.1, & t2|
probable cause found on:. ail lt G@ 3: 2 Pp” .
Date: 03/16/2019 tM
‘udge’s signature
City and state: McAllen, Texas “Scott Packer, U.S. Magistrate Judge
~ 1 Printed name and title
Case 7:19-cr-0O0607 Document1 Filed on 03/16/19 in TXSD Page 2 of 3

ATTACHMENT A

_ On March 15, 2019, Homeland Security Investigations (HSD, Specials Agents (SA) from
the office of the Resident Alien in Charge, Falcon Heights, Texas responded to the Falcon
Dam Port of Entry in Falcon Heights, TX, relating to the seizure of six (6) pistols, 12

ammunition magazines and 60 rounds of assorted ammunition.

On March 15, 2019, United States Customs and Border Protection Officers (CBPOs)
working the outbound travel lane at the Falcon Dam International Port of Entry (POE) in
Falcon Heights, Texas, observed a 2009 Dodge Ram enter the outbound travel lane and
was selected for inspection. On primary, CBPOs observed an excess of items in the bed of
the truck to include, fridge, washer, dryer, and other miscellaneous items. A CBPO
obtained a negative declaration for ammunition, firearms, and monetary instruments in
excess of ten thousand dollars ($10,000 USD) from the driver Guadalupe Horacio
GARZA-Cavazos. Two passengers were identified as Javier MARTINEZ and Maria
LEAL de Garza (wife of GARZA-Cavazos).

During secondary inspection CBPOs located a tan/brown in color, [IGLOO 152 qt. ice chest
which was carrying several boxes of soft drinks along with other miscellaneous items.
During the inspection of one 24-pack of Coca-Cola which was located at the very bottom
of the ice chest, it was found that it did not contain any Coca-Cola cans inside. CBPO
observed that the box was open and contained several packages that were wrapped in
aluminum foil. During the inspection of these packages the following items were
discovered: Sig-Sauer 380 Auto, Beretta 22 LR, Glock 17 9mm, Glock 19 9mm, Smith and
Wessen 9mm, Sig Sauer 9mm. Also discovered were two (2) 20 round boxes of 308 caliber

ammunition, one (1) 20 round box of 30-30 caliber ammunition, and 12 pistol magazines.

HSI SAs read GARZA-Cavazos his rights in the Spanish language which he stated he
understood and waived his right to have an attorney present. During the interview

GARZA-Cavazos stated that on March 14, 2019 at approximately 5:00 PM while he was
Case 7:19-cr-00607 Document1 Filed on 03/16/19 in TXSD Page 3 of 3

sitting on the front porch of his house in Jacinto City, TX, an unknown male subject pulled
up and stated that he was a friend Felimon ROJAS (ex-coworker friend of GARZA-
Cavazos). GARZA-Cavazos stated that he had never met the unknown male subject prior
to this encounter and had been three months since he had last spoken to ROJAS. GARZA-
Cavazos stated the unknown male subject asked GARZA-Cavazos if he could transport 3
boxes of Coca-Cola to Villa Santiago, Nuevo Leon, MX. The unknown male subject
placed three boxes of Coca-Cola inside an ice chest that GARZA-Cavazos had on his front
porch without GARZA-Cavazos informing the unknown male subject that he was taking
that specific ice chest to Villa Santiago, MX. GARZA-Cavazos was given $20 U.S. dollars
and was told that someone would pick up the Coca-Cola cans in Villa Santiago, MX.
GARZA-Cavazos stated that approximately 8:00 PM, he loaded the ice chest in the bed of
the Dodge Ram and added more items inside the ice chest. GARZA-Cavazos stated that
the ice chest has always remained outside his house along with items that he was going to

take to Mexico. GARZA-Cavazos stated that he did not physically inspect the Coca-Cola

 

boxes even though he stated that he had previously been arrested in Mexico for

 

transporting weapons and ammunition that were discovered inside a washing machine.

GARZA-Cavazos stated that he no phone numbers and w doesn’t not

know the cell phone numbers for the unknown subjects nor for Filimon ROJAS. A

 

 

 

database check revealed that on December 11, 2015 GARZA-Cavazos was arrested in

Mexico for weapons and ammunition.

HSI SA interviewed LEAL-de Garza which gave various conflicting statements

contradicting those from GARZA-Cavazos.

According to the U.S. Department of State, Office of Defense Trade Controls Compliance
(DTCC), ammunition is determined to be a defense article described on the United States
Munitions List (USML) and regulated for export pursuant to the Arms Export Control Act
(22 U.S.C. 2778). The pistols, the assorted ammunition and pistol magazines are covered
under Category III (a) on the USML and Guadalupe Horacio GARZA-Cavazos does not

posses a license to export into Mexico.
